Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case Number: 19-cr-00445-WJM

UNITED STATES OF AMERICA,

Plaintiff,

V.

CURTIS ARGANBRIGHT,
Defendant.

 

STATEMENT BY DEFENDANT IN ADVANCE OF PLEA OF GUILTY
(In Accordance With the Sentencing Guidelines)

 

| hereby acknowledge and certify that | have been advised of and that | understand
the following facts and rights, that all representations contained herein are true and
correct, and that my attorney has assisted me as | have reviewed and completed this
form.

1. The nature of the charges against me has been explained to me by my
attorney and the court. | have had an opportunity to discuss with my attorney and with
the court the nature of the charges and the elements which the government is required to
prove.

2. | know that when the court sentences me, the court will consider many
factors. These factors are listed in 18 U.S.C. § 3553 and include (a) the nature and

circumstances of the offense and my personal history and characteristics, (b) the need

1
Court Exhibit

2
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 2 of 8

for a sentence to reflect the seriousness of the offense, promote respect for the law,
provide just punishment, afford deterrence, protect the public, and provide me with
needed training, care or correctional treatment in the most effective manner, (c) the kinds
of sentences available to the court, (d) the advisory sentencing guidelines established by
the U.S. Sentencing Commission, (e) the pertinent policy statements of the U.S.
Sentencing Commission, (f) the need to avoid unwarranted sentence disparity among
defendants with similar records who have been found guilty of similar conduct, and (g)
the need to provide restitution. No single factor is controlling or determinative. | recognize
that it is possible that the Court could, after considering these factors, impose any
sentence in my case, including one which is as severe as the maximum term of
imprisonment, the maximum fine, full restitution (if applicable), the maximum term of
supervised release, and a special assessment, all as set out in paragraph 3 below.
3. | know that the following penalties may be imposed upon me under the law,

as a result of my guilty plea(s):

a. Imprisonment for not more than ten (10) years;

b. A term of supervised release of not more than five (5) years;

C. A fine of not more than $250,000.00;

d. A special assessment of $100.00 pursuant to 18 U.S.C. § 3013;

e. A prison sentence that may be imposed for a violation of the

conditions of probation or supervised release.
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 3 of 8

A. | know that if | am convicted of more than one count, the sentences imposed
may be either concurrent (served at the same time) or consecutive (served separately or
back-to-back) unless the statutory penalty for an offense of conviction expressly requires
that a sentence be imposed to run consecutively.

5. | know that in addition to any punishment that the Court may impose, there
are collateral consequences to pleading guilty to a crime. These consequences are
neither imposed nor controlled by the Court. For example, pleading guilty may result in a
loss of civil rights, including but not limited to the rights to possess firearms, vote, hold
elected office, and sit on a jury. And, if | am not a citizen of the United States, these
consequences may include deportation from the United States or indefinite confinement
if there is no country to which | may be deported, denial of the right to enter the United
States in the future, and denial of citizenship.

6. | know that if | am given a term of supervised release as a part of my
sentence, that supervised release will only begin to run upon my release from custody on
all terms of imprisonment imposed by this and any other courts. | understand that any
violation of the conditions of that supervised release during its term may lead to an
additional prison sentence and additional supervised release being imposed.

7. | know that there is no parole in the federal system and that | will be required
to serve the entire sentence of imprisonment which may be imposed in my case, reduced
only by such good time and/or program allowances as may be set by Congress and

applied by the Bureau of Prisons.
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 4 of 8

8. | know that if a fine or restitution is imposed as a part of my sentence, | will
be required to pay interest on any amount in excess of $2,500, unless the fine or
restitution is paid in full before the fifteenth day after the date of the judgment or unless
interest is waived by the Court.

9. | know that if a fine or restitution is imposed as a part of my sentence, | will
be required to pay it in a timely manner. Failure to do so may trigger monetary penalties,
collection efforts by the government, potential revocation of any probation or supervised
release, and/or exposure to prosecution for "Criminal Default" under 18 U.S.C. § 3615.

10. | know that | can be represented by an attorney at every stage of this
proceeding, and | know that, if | cannot afford an attorney, one will be appointed to
represent me at the government's expense.

11. | know that | have a right to plead “not guilty,” and | know that if | do plead

“not guilty,” | can persist in that plea and demand a trial.

12. 1 know that | have a right to a trial by jury, and | know that if | choose to
stand trial:
a. | have a right to the assistance of an attorney at every stage of the
proceeding;
b. | have a right to see and observe the witnesses who testify against
me;
Cc. My attorney can cross-examine all witnesses who testify against me;
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 5 of 8

d. | can call and present such relevant witnesses and evidence as |
desire, and | can obtain subpoenas to require the attendance and testimony of those
witnesses;

e. lf | cannot afford to pay the expenses that witnesses incur, the
government will pay those expenses, including mileage and travel expenses, and
including reasonable fees charged by expert witnesses;

f. | cannot be forced to incriminate myself and | do not have to testify
at any trial;

g. However, | can testify at my trial if | choose to, and | do not have to
decide whether to testify until after | have heard the government's evidence against me;

h. If | do not want to testify, the jury will be told that no guilt or inference
adverse to me may be drawn from my decision not to testify;

i. In order for me to be convicted, the government must prove each and
every element of the offense(s) with which | am charged, beyond a reasonable doubt;

j. In order for me to be convicted, the jury must reach a unanimous
verdict of guilty, meaning all jurors must agree that | am guilty; and

k. If | were to be convicted, | could appeal both my conviction and
whatever sentence the Court later imposed, and if | could not afford an appeal, the
government would pay the cost of the appeal, including the cost of an appointed attorney.

13. | know that if | plead guilty, there will not be a trial of any kind.
14. | know that if | plead guilty, there will be no appellate review of the question

of whether or not | am guilty of the offense(s) to which | have pled guilty.
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 6 of 8

15. (a). | know that once this Court sentences me following a plea of guilty, |
can only seek appellate review of the sentence imposed. While appellate review of a
sentence is an important right, it is not a form of automatic resentencing by a different
court. To the contrary, | understand that appellate review will not result in any
resentencing or in any alteration to or reduction of my sentence in the absence of error
by the original sentencing court.

(b). | know that the terms of my plea agreement with the government contain
a waiver of my right to appeal or to collaterally attack the sentence. Specifically, | have
agreed to a waiver of my right to appeal or to collaterally attack the sentence as described
in pages 2-3 of the Plea Agreement. Because of this, | know that | cannot seek appellate
review of the sentence imposed by the Court in this case, except in the limited
circumstances, if any, permitted by my plea agreement.

16. No agreements have been reached and no representations have been
made to me as to what the sentence in this case will be, except that which is explicitly
detailed in the document entitled “Plea Agreement” which the government and | have
signed. | further understand that any agreements and stipulations in the document
entitled “Plea Agreement” are binding on the court only if the parties ask the court in that
document to be so bound and only if the court agrees to be so bound when it accepts my
guilty plea(s).

17. | The only plea agreement which has been entered into with the government
is that which is set out in the document entitled “Plea Agreement” which has been signed

by the government and me in this case and which | incorporate herein by reference.
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 7 of 8

18. | understand that the court can make no decision as to what my sentence
will be until the presentence report has been received and reviewed by the court.

19. | know that when | enter my pleas of guilty, the court may ask me questions
under oath about the offenses to which | have pled guilty. The questions, if asked of me
on the record and in the presence of my attorney, must be answered by me, and if ! give
false answers, | can be prosecuted for perjury.

20. ‘| know that ! have the right to ask the court any questions that | have
concerning my rights, these proceedings, and my plea(s) to the charge(s).

21. {am forty-two (42) years of age. My education consists of completion of
high school and some college, A can read, write and understand the English language. |

GA Fearn Colerode Techicol Oniewiidy-
am not taking any medications which interfere with my ability to understand the
proceedings in this matter or which impact or affect my ability to choose whether to plead
guilty.

22. Other than the promises of the government set out in the document entitled
“Plea Agreement” no promises and no threats of any sort have been made to me by
anyone to induce me or to persuade me to enter my pleas in this case.

23. Noone has promised me that | will receive probation, home confinement or
any other specific sentence desired by me because of my pleas of guilty.

24. | am satisfied with my attorney. | believe that | have been represented
effectively and competently in this case.

25. My decision to enter the pleas of guilty is made after full and careful thought,

with the advice of my attorney, and with full understanding of my rights, the facts and
Case 1:19-cr-00445-WJM Document 18 Filed 11/18/19 USDC Colorado Page 8 of 8

circumstances of the case, and the potential consequences of my pleas of guilty. | was
not under the influence of any drugs, medication, or intoxicants when | made the decision
to enter my guilty plea. | am not now under the influence of any drugs, medication or
intoxicants.

26. Insofar as it shows conduct on my part, the summary of facts set out in the
document entitled “Plea Agreement” is true and correct.

27. |accept the Plea Agreement and Statement in Advance of Plea of Guilty as fi
they are currently drafted. fre At ot HE A oy

28. | wish to plead guilty to the following charges: Count One of the Information,
Deprivation of Rights Under Color of Law, 18 U.S.C. §242.

Dated this 18th day of November, 2 al

Curtis AeA efendant

 

| certify that | have discussed this staterntent and the document entitled “Plea
Agreement” with the defendant. | certify that | have fully explained the defendant's rights
to him and have assisted him in completing this form. [ believe that the defendant
understands his rights and this statement.

Dated this 18th day of November, 2019.

OL DW voll =

Attorney pret fendant
